427 Pa. 326 (1967)
Tranter
v.
Mandelbaum, Appellant.
Supreme Court of Pennsylvania.
Argued October 4, 1967.
November 14, 1967.
Before BELL, C.J., JONES, COHEN, EAGEN, O'BRIEN and ROBERTS, JJ.
*327 John A. Robb, with him Royston, Robb, Leonard, Edgecombe, Miller & Shorall, for appellant.
V.J. Rich, with him Margiotti & Casey, for appellees.
Harry Alan Sherman, for appellee.
Carl W. Brueck, Jr., and Brueck, Walker & Brueck, for appellee.
OPINION BY MR. CHIEF JUSTICE BELL, November 14, 1967:
These are actions of trespass (which were consolidated for trial) for personal injuries and property damage resulting from an automobile collision which occurred December 11, 1962.
Sophie Tranter, plaintiff, was a passenger in an automobile operated by Anastasias Soldatos. This automobile was involved in a collision with an automobile operated by defendant Max Mandelbaum. Sophie Tranter *328 and her husband, Wilfred Tranter, brought suit against Max Mandelbaum. Soldatos was joined as an additional defendant. The jury returned a verdict in favor of Sophie Tranter in the amount of $12,000 and in favor of Wilfred Tranter in the amount of $2,000 against defendant Max Mandelbaum.
Soldatos instituted an action of trespass against defendant Mandelbaum. Mandelbaum filed a counterclaim. The jury returned a verdict of $15,000 in favor of Soldatos against Mandelbaum, and on the counterclaim found in favor of Soldatos against Mandelbaum.
Defendant Mandelbaum thereafter filed motions for a new trial and for judgment n.o.v. These motions were dismissed and Judgments were entered on the verdicts. He thereafter appealed to this Court. His basic contention is that the verdicts were excessive and that this Court should grant a new trial or reduce the verdicts. The lower Court, in its Opinion stated: "Suffice to say that we are satisfied these parties are, under the law, entitled to their verdicts."
We have carefully reviewed appellant's brief and have studied the record. We find no clear abuse of discretion or error of law which controlled the outcome of the case. Zeman v. Canonsburg Boro., 423 Pa. 450, 223 A.2d 728; Amon v. Shemaka, 419 Pa. 314, 214 A.2d 238; Trimble v. Merloe, 413 Pa. 408, 197 A.2d 457; DeMichiei v. Holfelder, 410 Pa. 483, 189 A.2d 882.
Judgments affirmed.
Mr. Justice MUSMANNO took no part in the consideration or decision of this case.